In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1815V
                                        (not to be published)


    SUZANNE DEGEORGE,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: April 27, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


John Richard Taylor, Zaytoun Law Firm, Raleigh, NC, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On November 27, 2018, Suzanne DeGeorge filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration as a result of her October 6, 2017, influenza vaccination. (Petition
at 1). On August 24, 2021, a decision was issued awarding compensation to Petitioner
based on the parties’ stipulation. (ECF No. 60).




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Petitioner has now filed a motion for attorney’s fees and costs, dated February 22,
2022 (ECF No. 66), requesting an award of $22,551.76 (representing $21,878.50 in fees
and $673.26 in costs). Additionally, Petitioner requests costs incurred by Dr. Laura Seth,
in the amount of $466.00. (Id. at 3). In accordance with General Order No. 9, Petitioner
filed a signed statement indicating that she incurred no out-of-pocket expenses. (ECF No.
69). Respondent reacted to the motion on February 28, 2022, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, but deferring resolution of the amount to be awarded at the Court’s discretion. (ECF
No. 67). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $23,017.76 (representing $21,878.50 in fees, $673.26 in costs incurred
by counsel and $466.00 in fees incurred by Dr. Laura Seth) 3 as a lump sum in the form
of a check jointly payable to Petitioner and Petitioner’s counsel. In the absence of a timely-
filed motion for review (see Appendix B to the Rules of the Court), the Clerk shall enter
judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




3
 Counsel requests that payment will be made directly to Dr. Seth or to Petitioner’s counsel who will forward
payment to Dr. Seth. (ECF No. 66 at 4). This portion will be included in the overall award jointly payable to
Petitioner and Petitioner’s counsel. Petitioner’s counsel will then forward the amount designated for Dr.
Seth’s work as Petitioner’s counsel indicated.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                     2